Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic flowmeter having a deposition-resistant reflector formed of a bionic surface.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 18 do not further limit the flow meter of claim 10 that defines a flow meter while claims 17 and 18 define a reflector.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN202693159) in view of Jiang et al. (CN104532238) (hereinafter Cai or Jiang).
Regarding claims 10 and 17-18, Cai teaches flow meter comprising a measuring channel (pipe body 1) adapted to be inserted in a pipe section through which fluid is flowing, in which measuring channel at least two ultrasonic sensors (6, 7) are arranged, wherein a reflector (8, 9) is arranged at a transverse wall of the measuring channel remote from the ultrasonic sensors, the reflector having a deposition-resistant surface structure (hydrophobic coating on the surface of the reflector para 0007). Cai does not teach a deposition resistance of the reflector is achieved by a bionic structure. Jiang teaches preparation method of a bonding-resistant tool based on lotus leaf surface bionics. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of forming the deposition-resistant surface as taught by Jiang on the reflector surface of Cai since such an arrangement would provide effective surface that would prevent the particles onto the surface of the reflector and provide an anti-adhesive and deposition resistant surface.

Regarding claims 11 and 13-14, the bionic structure having a sharkskin effect or a rice leaf effect or a combination of a sharkskin effect and/or a lotus effect and/or a rice leaf effect are nothing more than obvious variant of the anti-adhesive coating that would prevent adhesion of any dust particles onto a surface, i.e. to form a deposition resistant surface.
Regarding claim 15, forming the measuring channel has an oval shape is nothing more than an obvious design choice that would function equally to the round or square measuring channel, since the transducer and the reflectors would be placed accordingly in order to receive the transmitted waves from the transducer. Any known shape of the measuring channel would function equally.
Regarding claim 16, proving the reflector to be flush with the measuring channel and/or inserted in a pocket of the measuring channel are known in the art since such an arrangement would prevent disturbances in the fluid as they will have not part protruding in the measuring channel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bixler et al. (NPL-Bioinspired rice leaf and butterfly wing surface structures combining shark skin and lotus effects) surface formed using such effect produce low-drag, superhydrophobic and self-cleaning surfaces.
Kroemer et al. (2006/0196278) teach a non-stick surface on the reflectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            7/21/21